EXHIBIT 10.1
 
Deep Down, Inc.


A Nevada Corporation


BY LAWS


ARTICLE I
Principal Executive Office


The principal office of the Corporation shall be located 15473 East Freeway
Channelview, Texas  77530.  The Board of Directors shall have the power and
discretion to change from time to time the location of the principal office of
the Corporation.


ARTICLE II
Stockholders


SECTION 1.   Place of Meetings.  All annual and special meetings of stockholders
shall be held at the principal executive office of the Corporation or at such
other place within or without the State of Nevada as the board of directors may
determine and as designated in the notice of such meeting.


SECTION 2.   Annual Meeting.  A meeting of the stockholders of the Corporation
for the election of directors and for the transaction of any other business of
the Corporation shall be held annually at such date and time as the board of
directors may determine.


SECTION 3.   Special Meetings. Special meetings of the stockholders of the
Corporation for any purpose or purposes may be called at any time by the board
of directors of the Corporation, or by a committee of the board of directors
which as been duly designated by the board of directors and whose powers and
authorities, as provided in a resolution of the board of directors or in the By
Laws of the Corporation, include the power and authority to call such meetings
but such special meetings may not be called by another person or persons.


SECTION 4.   Conduct of Meetings.  Annual and special meetings shall be
conducted in accordance with these By Laws or as otherwise prescribed by the
board of directors.  The chairman or the chief executive officer of the
Corporation shall preside at such meetings.


SECTION 5.   Notice of Meeting.  Written notice stating the place, day and hour
of the meeting and the purpose or purposes for which the meeting is called shall
be mailed by the secretary or the officer performing his duties, not less than
ten days nor more than fifty days before the meeting to each stockholder of
record entitled to vote at such meeting.  If mailed, such notice shall be deemed
to be delivered when deposited in the United States mail, addressed to the
stockholder at his address as it appears on the stock transfer books or records
of the Corporation as of the record date prescribed in Section 6, with postage
thereon prepaid.  If a stockholder be present at a meeting, or in writing waive
notice thereof before or after the meeting, notice of the meeting to such
stockholder shall be unnecessary.  When any stockholders’ meeting, either annual
or special, is adjourned for thirty days or more, notice of the adjourned
meeting shall be given as in the case of an original meeting.  It shall not be
necessary to give any notice of the time and place of any meeting adjourned for
less than thirty days or of the business to be transacted at such adjourned
meeting, other than an announcement at the meeting at which such adjournment is
taken.


SECTION 6.   Fixing of Record Date.  For the purpose of determining stockholders
entitled to notice of or to vote at any meeting of stockholders, or any
adjournment thereof, or stockholders entitled to receive payment of any
dividend, or in order to make a determination of stockholders for any other
proper purpose, the board of directors shall fix in advance a date as the record
date for any such determination of stockholders.  Such date in any case shall be
not more than sixty days, and in case of a meeting of stockholders, not less
than ten days prior to the date on which the particular action, requiring such
determination of stockholders, is to be taken.
 
1

--------------------------------------------------------------------------------



 
When a determination of stockholders entitled to vote at any meeting of
stockholders has been made as provided in this section, such determination shall
apply to any adjournment thereof.


SECTION 7.  Voting Lists.  The officer or agent having charge of the stock
transfer books for shares of the Corporation shall make, at least ten days
before each meeting of stockholders, a complete record of the stockholders
entitled to vote at such meeting or any adjournment thereof, with the address of
and the number of shares held by each.  The record, for a period of ten days
before such meeting, shall be kept on file at the principal executive office of
the Corporation, whether within or outside the State of Texas, and shall be
subject to inspection by any stockholder for any purpose germane to the meeting
at any time during usual business hours.  Such record shall also be produced and
kept open at the time and place of the meeting and shall be subject to the
inspection of any stockholder for any purpose germane to the meeting during the
whole time of the meeting.  The original stock transfer books shall be prima
facie evidence as to who are the stockholders entitled to examine such record or
transfer books or to vote at any meeting of stockholders.


SECTION 8.   Quorum.  One-fourth of the outstanding shares of the Corporation
entitled to vote, represented in person or by proxy, shall constitute a quorum
at a meeting of stockholders.  If less than one-fourth of the outstanding shares
are represented at a meeting, a majority of the shares so represented may
adjourn the meeting from time to time without further notice.  At such adjourned
meeting at which a quorum shall be present or represented, any business may be
transacted which might have been transacted at the meeting as originally
notified.  The stockholders present at a duly organized meeting may continue to
transact business until adjournment, notwithstanding the withdrawal of enough
stockholders to leave less than a quorum.


SECTION 9.   Proxies.  At all meetings of stockholders, a stockholder may vote
by proxy executed in writing by the stockholder or by his duly authorized
attorney in fact.  Proxies solicited on behalf of the management shall be voted
as directed by the stockholder or, in the absence of such direction, as
determined by a majority of the board of directors.  No proxy shall be valid
after eleven months from the date of its execution unless otherwise provided in
the proxy.


SECTION 10.  Voting.  At each election for directors every stockholder entitled
to vote at such election shall be entitled to one vote for each share of stock
held.  Unless otherwise provided by the Articles of Incorporation, by statute,
or by these By Laws, a majority of those votes cast by stockholders at a lawful
meeting shall be sufficient to pass on a transaction or matter, except in the
election of directors, which election shall be determined by a plurality of the
votes of the shares present in person or by proxy at the meeting and entitled to
vote on the election of directors.


SECTION 11.  Voting of Shares in the Name of Two or More Persons.  When
ownership of stock stands in the name of two or more persons, in the absence of
written directions to the Corporation to the contrary, at any meeting of the
stockholders of the Corporation any one or more of such stockholders may cast,
in person or by proxy, all votes to which such ownership is entitled.  In the
event an attempt is made to cast conflicting votes, in person or by proxy, by
the several persons in whose name shares of stock stand, the vote or votes to
which these persons are entitled shall be cast as directed by a majority of
those holding such stock and present in person or by proxy at such meeting, but
no votes shall be cast for such stock if a majority cannot agree.


SECTION 12.  Voting of Shares by Certain Holders.  Shares standing in the name
of another corporation may be voted by any officer, agent or proxy as the By
Laws of such corporation may prescribe, or, in the absence of such provision, as
the board of directors of such corporation may determine.  Shares held by an
administrator, executor, guardian or conservator may be voted by him, either in
person or by proxy, without a transfer of such shares into his name.  Shares
standing in the name of a trustee may be voted by him, either in person or by
proxy, but no trustee shall be entitled to vote shares held by him without a
transfer of such shares into his name.  Shares standing in the name of a
receiver may be voted by such receiver, and shares held by or under the control
of a receiver may be voted by such receiver without the transfer thereof into
his name if authority to do so is contained in an appropriate order of the court
or other public authority by which such receiver was appointed.
 
2

--------------------------------------------------------------------------------



 
A stockholder whose shares are pledged shall be entitled to vote such shares
until the shares have been transferred into the name of the pledgee and
thereafter the pledgee shall be entitled to vote the shares so transferred.


Neither treasury shares of its own stock held by the Corporation, nor shares
held by another corporation, if a majority of the shares entitled to vote for
the election of directors of such other corporation are held by the Corporation,
shall be voted at any meeting or counted in determining the total number of
outstanding shares at any given time for purposes of any meeting.


SECTION 13.  Inspectors of Election.  In advance of any meeting of stockholders,
the chairman of the board or the board of directors may appoint any persons,
other than nominees for office, as inspectors of election to act at such meeting
or any adjournment thereof.  The number of inspectors shall be either one or
three.  If the board of directors appoints either one or three inspectors, that
appointment shall not be altered at the meeting.  If inspectors of election are
not so appointed, the chairman of the board may make such appointment at the
meeting.  In case any person appointed as inspector fails to appear or fails or
refuses to act, the vacancy may be filled by appointment in advance of the
meeting or at the meeting by the chairman of the board or the president.


Unless otherwise prescribed by applicable law, the duties of such inspectors
shall include: determining the number of shares of stock and the voting power of
each share, the shares of stock represented at the  meeting, the existence of a
quorum, the authenticity, validity and effect of proxies; receiving votes,
ballots or consents; hearing and determining all challenges and questions in any
way arising in connection with the right to vote; counting and tabulating all
votes or consents; determining the result; and such acts as may be proper to
conduct the election or vote with fairness to all stockholders.


SECTION 14.  Nominating Committee.  The board of directors or a committee
appointed by the board of directors shall act as nominating committee for
selecting the management nominees for election as directors.  Except in the case
of a nominee substituted as a result of the death or other incapacity of a
management nominee, the nominating committee shall deliver written nominations
to the secretary at least twenty days prior to the date of the annual
meeting.  Provided such committee makes such nominations, no nominations for
directors except those made by the nominating committee shall be voted upon at
the annual meeting unless other nominations by stockholders are made in writing
and delivered to the secretary of the Corporation in accordance with the
provisions of the Corporation’s Articles of Incorporation.


SECTION 15.   New Business.  Any new business to be taken up at the annual
meeting shall be stated in writing and filed with the secretary of the
Corporation in accordance with the provisions of the Corporation’s Articles of
Incorporation.  This provision shall not prevent the consideration and approval
or disapproval at the annual meeting of reports of officers, directors and
committees, but in connection with such reports no new business shall be acted
upon at such annual meeting unless stated and filed as provided in the
Corporation’s Articles of Incorporation.




ARTICLE III
Board of Directors


SECTION 1.  General Powers.  The business and affairs of the Corporation shall
be under the direction of its board of directors.  The chairman shall preside at
all meetings of the board of directors.


SECTION 2.  Number, Term and Election.  The number of directors of the
Corporation shall be such number, not less than one nor more than 15 (exclusive
of directors, if any, to be elected by holders of preferred stock of the
Corporation), as shall be provided from time to time in a resolution adopted by
the board of directors, provided that no decrease in the number of directors
shall have the effect of shortening the term of any incumbent director, and
provided further that no action shall be taken to decrease or increase the
number of directors from time to time unless at least two-thirds of the
directors then in office shall concur in said action.  Exclusive of directors,
if any, elected by holders of preferred stock, vacancies in the board of
directors of the Corporation, however caused, and newly created directorships
shall be filled by a vote of two-thirds of the directors then in office, whether
or not a quorum, and any director so chosen shall hold office for a term
expiring at the annual meeting of stockholders at which the term of the class to
which the director has been chosen expires and when the director’s successor is
elected and qualified.
 
3

--------------------------------------------------------------------------------



 
SECTION 3.  Election by Preferred Holders.  Whenever the holders of any one or
more series of preferred stock of the Corporation shall have the right, voting
separately as a class, to elect one or more directors of the Corporation, the
board of directors shall include said directors so elected and not be in
addition to the number of directors fixed as provided in this Article
III.  Notwithstanding the foregoing, and except as otherwise may be required by
law, whenever the holders of any one or more series of preferred stock of the
Corporation elect one or more directors of the Corporation, the terms of the
director or directors elected by such holders shall expire at the next
succeeding annual meeting of stockholders.


SECTION 4.  Regular Meetings.  A regular meeting of the board of directors shall
be held at such time and place as shall be determined by resolution of the board
of directors without other notice than such resolution.


SECTION 5.  Special Meetings.  Special meetings of the board of directors may be
called by or at the request of the chairman, the chief executive officer or
one-third of the directors.  The person calling the special meetings of the
board of directors may fix any place as the place for holding any special
meeting of the board of directors called by such persons.


Members of the board of the directors may participate in special meetings by
means of telephone conference or similar communications equipment by which all
persons participating in the meeting can hear each other.  Such participation
shall constitute presence in person.


SECTION 6.  Notice.  Written notice of any special meeting shall be given to
each director at least two days previous thereto delivered personally or by
telegram or at least seven days previous thereto delivered by mail at the
address at which the director is most likely to be reached.  Such notice shall
be deemed to be delivered when deposited in the United States mail so addressed,
with postage thereon prepaid if mailed or when delivered to the telegraph
company if sent by telegram.  Any director may waive notice of any meeting by a
writing filed with the secretary.  The attendance of a director at a meeting
shall constitute a waiver of notice of such meeting, except where a director
attends a meeting for the express purpose of objecting to the transaction of any
business because the meeting is not lawfully called or convened.  Neither the
business to be transacted at, nor the purpose of, any meeting of the board of
directors need be specified in the notice or waiver of notice of such meeting.


SECTION 7.   Quorum.  A majority of the number of directors fixed by Section 2
shall constitute a quorum for the transaction of business at any meeting of the
board of directors, but if less than such majority is present at a meeting, a
majority of the directors present may adjourn the meeting from time to
time.  Notice of any adjourned meeting shall be given in the same manner as
prescribed by Section 5 of this Article III.


SECTION 8.   Manner of Acting.  The act of the majority of the directors present
at a meeting at which a quorum is present shall be the act of the board of
directors, unless a greater number is prescribed by these By Laws, the Articles
of Incorporation, or the Nevada Revised Statutes.


SECTION 9.   Action Without a Meeting.  Any action required or permitted to be
taken by the board of directors at a meeting may be taken without a meeting if a
consent in writing, setting forth the action so taken, shall be signed by all of
the directors.


SECTION 10.  Resignation.  Any director may resign at any time by sending a
written notice of such resignation to the home office of the Corporation
addressed to the chairman.  Unless otherwise specified therein such resignation
shall take effect upon receipt thereof by the chairman.
 
4

--------------------------------------------------------------------------------



 
SECTION 11.  Vacancies.  Any vacancy occurring on the board of directors shall
be filled in accordance with the provisions of the Corporation’s Articles of
Incorporation.  Any directorship to be filled by reason of an increase in the
number of directors may be filled by the affirmative vote of two-thirds of the
directors then in office or by election at an annual meeting or at a special
meeting of the stockholders held for that purpose.  The term of such director
shall be in accordance with the provisions of the Corporation’s Articles of
Incorporation.


SECTION 12.  Removal of Directors.  Any director or the entire board of
directors may be removed only in accordance with the provisions of the
Corporation’s Articles of Incorporation.


SECTION 13.  Compensation.  Directors, as such, may receive compensation for
service on the board of directors.  Members of either standing or special
committees may be allowed such compensation as the board of directors may
determine.


SECTION 14.  Age Limitation.  No person 80 years or more of age shall be
eligible for election, reelection, appointment or reappointment to the board of
the Corporation.  No director shall serve as such beyond the annual meeting of
the Corporation immediately following the director becoming 80 years of
age.  This age limitation does not apply to an advisory director.




ARTICLE IV
Committees of the Board of Directors


The board of directors may, by resolution passed by a majority of the whole
board, designate one or more committees, as they may determine to be necessary
or appropriate for the conduct of the business of the Corporation, and may
prescribe the duties, constitution and procedures thereof.  Each committee shall
consist of one or more directors of the Corporation appointed by the
chairman.  The chairman may designate one or more directors as alternate members
of any committee, who may replace any absent or disqualified member at any
meeting of the committee.


The chairman shall have power at any time to change the members of, to fill
vacancies in, and to discharge any committee of the board.  Any member of any
such committee may resign at any time by giving notice to the Corporation;
provided, however, that notice to the board, the chairman of the board, the
chief executive officer, the chairman of such committee, or the secretary shall
be deemed to constitute notice to the Corporation.  Such resignation shall take
effect upon receipt of such notice or at any later time specified therein; and,
unless otherwise specified therein, acceptance of such resignation shall not be
necessary to make it effective.  Any member of any such committee may be removed
at any time, either with or without cause, by the affirmative vote of a majority
of the authorized number of directors at any meeting of the board called for
that purpose.




ARTICLE V
Officers


SECTION 1.  Positions.  The officers of the Corporation shall be a chairman, a
president, one or more vice presidents, a secretary and a treasurer, each of
whom shall be elected by the board of directors.  The board of directors may
designate one or more vice presidents as executive vice president or senior vice
president.  The board of directors may also elect or authorize the appointment
of such other officers as the business of the Corporation may require.  The
officers shall have such authority and perform such duties as the board of
directors may from time to time authorize or determine.  In the absence of
action by the board of directors, the officers shall have such powers and duties
as generally pertain to their respective offices.


SECTION 2.  Election and Term of Office.  The officers of the Corporation shall
be elected annually by the board of directors at the first meeting of the board
of directors held after each annual meeting of the stockholders.  If the
election of officers is not held at such meeting, such election shall be held as
soon thereafter as possible.  Each officer shall hold office until his successor
shall have been duly elected and qualified or until his death or until he shall
resign or shall have been removed in the manner hereinafter provided.  Election
or appointment of an officer, employee or agent shall not of itself create
contract rights.  The board of directors may authorize the Corporation to enter
into an employment contract with any officer in accordance with state law; but
no such contract shall impair the right of the board of directors to remove any
officer at any time in accordance with Section 3 of this Article V.


5

--------------------------------------------------------------------------------


SECTION 3.  Removal.  Any officer may be removed by vote of two-thirds of the
board of directors whenever, in its judgment, the best interests of the
Corporation will be served thereby, but such removal, other than for cause,
shall be without prejudice to the contract rights, if any, of the person so
removed.


SECTION 4.  Vacancies.  A vacancy in any office because of death, resignation,
removal, disqualification or otherwise, may be filled by the board of directors
for the unexpired portion of the term.


SECTION 5.  Remuneration.  The remuneration of the officers shall be fixed from
time to time by the board of directors, and no officer shall be prevented from
receiving such salary by reason of the fact that he is also a director of the
Corporation.


SECTION 6.  Age Limitation.  No person 80 or more years of age shall be eligible
for election, reelection, appointment or reappointment as an officer of the
Corporation.  No officer shall serve beyond the annual meeting of the
Corporation immediately following the officer becoming 80 or more years of age.




ARTICLE VI
Contracts, Loans, Checks and Deposits


SECTION 1.  Contracts.  To the extent permitted by applicable law, and except as
otherwise prescribed by the Corporation’s Articles of Incorporation or these By
Laws with respect to certificates for shares, the board of directors or the
executive committee may authorize any officer, employee, or agent of the
Corporation to enter into any contract or execute and deliver any instrument in
the name of and on behalf of the Corporation.  Such authority may be general or
confined to specific instances.


SECTION 2.  Loans.  No loans shall be contracted on behalf of the Corporation
and no evidence of indebtedness shall be issued in its name unless authorized by
the board of directors.  Such authority may be general or confined to specific
instances.


SECTION 3.  Checks, Drafts, Etc.  All checks, drafts or other orders for the
payment of money, notes or other evidences of indebtedness issued in the name of
the Corporation shall be signed by one or more officers, employees or agents of
the Corporation in such manner, including in facsimile form, as shall from time
to time be determined by resolution of the board of directors.


SECTION 4.  Deposits.  All funds of the Corporation not otherwise employed shall
be deposited from time to time to the credit of the Corporation in any of its
duly authorized depositories as the board of directors may select.




ARTICLE VII
Certificates for Shares and Their Transfer


SECTION 1.  Certificates for Shares.  The shares of the Corporation shall be
represented by certificates signed by the chairman of the board of directors or
the president or a vice president and by the treasurer or an assistant treasurer
or the secretary or an assistant secretary of the Corporation, and may be sealed
with the seal of the Corporation or a facsimile thereof.  Any or all of the
signatures upon a certificate may be facsimiles if the certificate is
countersigned by a transfer agent, or registered by a registrar, other than the
Corporation itself or an employee of the Corporation.  If any officer who has
signed or whose facsimile signature has been placed upon such certificate shall
have ceased to be such officer before the certificate is issued, it may be
issued by the Corporation with the same effect as if he were such officer at the
date of its issue.
 
6

--------------------------------------------------------------------------------



 
SECTION 2.  Form of Share Certificates.  All certificates representing shares
issued by the Corporation shall set forth upon the face or back that the
Corporation will furnish to any stockholder upon request and without charge a
full statement of the designations, preferences, limitations, and relative
rights of the shares of each class authorized to be issued, the variations in
the relative rights and preferences between the shares of each such series so
far as the same have been fixed and determined, and the authority of the board
of directors to fix and determine the relative rights and preferences of
subsequent series.


Each certificate representing shares shall state upon the face thereof:  that
the Corporation is organized under the laws of the State of Nevada; the name of
the person to whom issued; the number and class of shares, the designation of
the series, if any, which such certificate represents; the par value of each
share represented by such certificate, or a statement that the shares are
without par value.  Other matters in regard to the form of the certificates
shall be determined by the board of directors.


SECTION 3.  Payment for Shares.  No certificate shall be issued for any share
until such share is fully paid.


SECTION 4.  Form of Payment for Shares.  The consideration for the issuance of
shares shall be paid in accordance with the provisions of the Corporation’s
Articles of Incorporation.


SECTION 5.  Transfer of Shares.  Transfer of shares of capital stock of the
Corporation shall be made only on its stock transfer books.  Authority for such
transfer shall be given only to the holder of record thereof or by his legal
representative, who shall furnish proper evidence of such authority, or by his
attorney thereunto authorized by power of attorney duly executed and filed with
the Corporation.  Such transfer shall be made only on surrender for cancellation
of the certificate for such shares.  The person in whose name shares of capital
stock stand on the books of the Corporation shall be deemed by the Corporation
to be the owner thereof for all purposes.


SECTION 6.  Lost Certificates.  The board of directors may direct a new
certificate to be issued in place of any certificate theretofore issued by the
Corporation alleged to have been lost, stolen, or destroyed, upon the making of
an affidavit of that fact by the person claiming the certificate of stock to be
lost, stolen, or destroyed.  When authorizing such issue of a new certificate,
the board of directors may, in its discretion and as a condition precedent to
the issuance thereof, require the owner of such lost, stolen, or destroyed
certificate, or his legal representative, to give the Corporation a bond in such
sum as it may direct as indemnity against any claim that may be made against the
Corporation with respect to the certificate alleged to have been lost, stolen,
or destroyed.




ARTICLE VIII
Fiscal Year; Annual Audit


The fiscal year of the Corporation shall end on the last day of December of each
year.  The Corporation shall be subject to an annual audit as of the end of its
fiscal year by independent public accountants appointed by and responsible to
the board of directors.


ARTICLE IX
Dividends


Dividends upon the stock of the Corporation, subject to the provisions of the
Articles of Incorporation, if any, may be declared by the board of directors at
any regular or special meeting, pursuant to law.  Dividends may be paid in cash,
in property or in the Corporation’s own stock.


ARTICLE X
Corporation Seal


The corporate seal of the Corporation shall be in such form as the board of
directors shall prescribe.
 
7

--------------------------------------------------------------------------------



 
ARTICLE XI
Amendments


In accordance with the Corporation’s Articles of Incorporation, these By Laws
may be repealed, altered, amended or rescinded by the stockholders of the
Corporation only by vote of not less than 75% of the voting power of the
outstanding shares of capital stock of the Corporation entitled to vote
generally in the election of directors (considered for this purpose as one
class) cast at a meeting of the stockholders called for that purpose (provided
that notice of such proposed repeal, alteration, amendment or rescission is
included in the notice of such meeting).  In addition, the board of directors
may repeal, alter, amend or rescind these By Laws by vote of two-thirds of the
board of directors at a legal meeting held in accordance with the provisions of
these By Laws.


Date:   ______________________


___________________________
Secretary
 
 
 
 
 
 
 
 
 
 
 
8
